       Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 1 of 30. PageID #: 1670




                              IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRCT OF OHIO
                                      EASTERN DIVISION

ALLYSIA MARIE CHRISTIAN,                            )    CASE NO. 3:20-CV-01617-JDG
                                                    )
                 Plaintiff,                         )
                                                    )
          vs.                                       )    MAGISTRATE JUDGE
                                                    )    JONATHAN D. GREENBERG
COMMISSIONER OF SOCIAL                              )
SECURITY,                                           )    MEMORANDUM OF OPINION AND
                                                    )    ORDER
                 Defendant.                         )



         Plaintiff, Allysia Christian (“Plaintiff” or “Christian”), challenges the final decision of Defendant,

Kilolo Kijakazi,1 Acting Commissioner of Social Security (“Commissioner”), denying her application for

a Period of Disability (“POD”) and Disability Insurance Benefits (“DIB”) under Title II of the Social

Security Act, 42 U.S.C. §§ 416(i), 423, and 1381 et seq. (“Act”). This Court has jurisdiction pursuant to

42 U.S.C. § 405(g) and the consent of the parties, pursuant to 28 U.S.C. § 636(c)(2). For the reasons set

forth below, the Commissioner’s final decision is AFFIRMED.

                                I.      PROCEDURAL HISTORY

         In July 2017, Christian filed an application for POD and DIB, alleging a disability onset date of

September 4, 20132 and claiming she was disabled due to: multiple sclerosis; migraines; fatigue; anxiety;

confusion; memory loss; body weakness due to environment temperature changes; and nerve pain in her

extremities due to MS. (Transcript (“Tr.”) at 39, 337-38, 350.) The applications were denied initially and



1
    On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of Social Security.
2
    Christian later amended her onset date to February 1, 2016. (Transcript (“Tr.”) at 39.)
                                                  1
     Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 2 of 30. PageID #: 1671




upon reconsideration, and Christian requested a hearing before an administrative law judge (“ALJ”). (Id.

at 39.)

          On June 3, 2019, an ALJ held a hearing, during which Christian, represented by counsel, and an

impartial vocational expert (“VE”) testified. (Id.) On July 8, 2019, the ALJ issued a written decision

finding Plaintiff was not disabled. (Id. at 39-55.) The ALJ’ s decision became final on June 15, 2020,

when the Appeals Council declined further review. (Id. at 1-7.)

          On July 22, 2020, Christian filed her Complaint to challenge the Commissioner’s final decision.

(Doc. No. 1.) The parties have completed briefing in this case. (Doc. Nos. 15, 17-18.) Christian asserts

the following assignments of error:

          (1) It was error for the ALJ to find Claimant did not meet or equal adult medical listing
              11.09.

          (2) The ALJ erred by failing to contact Dr. Koffman, afford greater weight to his opinion
              (as he prescribed the wheelchair) and/or address the wheelchair issue further with the
              vocational expert.

          (3) The ALJ erred by failing to conduct a proper credibility assessment of the claimant’s
              testimony.

          (4) The ALJ erred in failing to take into account Claimant’s need to use a wheelchair at
              work.

          (5) The ALJ mischaracterized the claimant’s performance of some activities of daily
              living as proof she was not disabled.

(Doc. No. 15 at 1, 9, 11-12.)


                                         II.    EVIDENCE

A.        Personal and Vocational Evidence

          Epps was born in December 1986 and was 32 years-old at the time of her administrative hearing

(Tr. 53), making her a “younger” person under Social Security regulations. See 20 C.F.R. §§ 404.1563(c),

                                                  2
     Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 3 of 30. PageID #: 1672




416.963(c). She has at least a high school education and is able to communicate in English. (Tr. 53.) She

has past relevant work as a press tender and line worker. (Id.)


B.     Relevant Medical Evidence3

       Treatment providers diagnosed Christian with multiple sclerosis (“MS”) in 2013. (Id. at 698.) A

May 5, 2016 brain MRI showed progression of MS, with a few new lesions and moderate lesion burden,

but no associated brain atrophy. (Id. at 514-15.)

       On November 15, 2016, Christian saw her neurologist, Dr. Boyd Koffman, for follow up. (Id. at

694-95.) Christian reported headaches, fatigue, muscle aches and arthralgias/joint pain, tingling in her

legs, and an intermittently imbalanced gait where she had to hold onto furniture. (Id. at 696-98.) On

examination, Dr. Koffman found normal muscle strength, bulk, and tone, normal coordination, and normal

gait. (Id. at 699.) Dr. Koffman determined Christian’s neurologic exam appeared normal, despite “a

number of neurologic sequalae (fatigue, pain, numbness).” (Id. at 700.) Dr. Koffman noted Christian’s

MS appeared clinically stable on the medication Gilenya. (Id. at 701.)

       At her yearly physical in April 2017, Christian denied having joint pain or joint swelling. (Id. at

528, 531.) On examination, primary care provider Dr. Mark Davis found normal physical findings,

normal neurologic exam, and normal attention span and concentration. (Id. at 531.)

       On July 18, 2017, Christian saw Dr. Koffman for follow up. (Id. at 687.) Christian reported

fatigue, change in appetite, muscle aches, arthralgias/joint pain, neck pain, numbness, tingling in her arms

and legs, vertigo, anxiety, confusion, memory loss, headaches, and bilateral hip pain. (Id. at 689-90.) On

3
  The Court’s recitation of the medical evidence is not intended to be exhaustive and is limited to the
evidence cited in the parties’ Briefs. The Court notes Plaintiff’s counsel failed to comply with the Court’s
Initial Order (Doc. No. 6) with respect to the “Facts” section of the brief and did not set forth a recitation
of the relevant medical evidence in that portion of the brief. Therefore, the Court further limits its
discussion of the evidence to the medical evidence set forth in Defendant’s brief.

                                                 3
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 4 of 30. PageID #: 1673




examination, Dr. Koffman found normal muscle strength, bulk, and tone, normal coordination, and normal

gait. (Id. at 691-92.) Dr. Koffman determined Christian’s neurologic exam appeared normal, despite “a

number of neurologic sequalae (fatigue, pain, numbness).” (Id. at 693.) Dr. Koffman noted Christian had

“a number of subjective symptoms with out [sic] long tract findings” and that Christian appeared

“clinically and radiographically stable” on Gilenya. (Id.)

       A June 29, 2017 MRI revealed that the dominant lesion in Christian’s left frontal white matter had

“greatly decreased in size compared to the prior MRI,” and there was nothing to suggest active

demyelination. (Id. at 692.)

       On November 28, 2017, Christian saw Rachel Fisher, CNP, for complaints of back spasms and

cramps for the past week that were worse over the past two days. (Id. at 852.) Christian reported the pain

could be from her MS, but she wanted to make sure she had not hurt herself since the symptoms were

different. (Id.) Christian also complained of increased numbness and tingling with this back pain. (Id.)

Riding in a car, walking, and bending over aggravated her pain, and the back spasms were triggering

headaches. (Id.) On examination, Fisher found right-side thoracic muscle spasm and tightness, no spinal

point tenderness, increased pain with hyperextension and right-side rotation in the soft tissue of the right

thoracic area, normal range of motion of all joints, normal sensation, normal reflexes, normal

coordination, normal muscle strength and tone, and normal attention span and concentration. (Id. at 855.)

Fisher diagnosed muscle spasm of the thoracic back and prescribed Cyclobenzaprine, Percocet, and a

Medrol dose pack. (Id. at 855-56.)

       On January 22, 2018, Christian saw Dr. Davis for follow up. (Id. at 847.) Christian complained of

chest congestion and reported her cold symptoms were affecting her MS. (Id.) Christian stated she felt

like she was having both an MS flare and cold/chest congestion. (Id.) Christian reported she had called

her neurologist reporting the MS flare and he told her to follow up with Dr. Davis. (Id.) Christian stated
                                                4
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 5 of 30. PageID #: 1674




she had been out of her MS medication for two weeks because it had not been delivered to her. (Id.)

Christian complained of low energy levels and stated she wanted to rest all the time. (Id.) Christian also

reported joint pain, muscle weakness, loss of strength, and muscle aches. (Id. at 848.) Dr, Davis

diagnosed cough and ear infection, ordered a chest x-ray, and prescribed medication, including a Medrol

dose pack. (Id. at 849-50.)

       On January 30, 2018, Christian saw Dr. Koffman for follow up. (Id. at 800.) Christian reported

abdominal pain, muscle aches and weakness, muscle spasm and cramps, dizziness, frequent headaches,

migraines, fatigue, easy bruising, tingling in her legs, an intermittently imbalanced gait when tired where

she holds furniture, and trouble going down stairs. (Id. at 802-03.) Christian told Dr. Koffman that when

she was not ill, she may go to the gym several times a week, although she reported annoying or painful

tingling in her legs, as well as fatigue, after exercising. (Id. at 803.) On examination, Dr. Koffman found

normal muscle strength, bulk, and tone, normal coordination, normal gait, intact sensation to vibration,

and diminished appreciation of cold in a “glove and stocking distribution” of the upper and lower

extremities bilaterally. (Id. at 804.) Dr. Koffman determined Christian’s neurologic exam “suggest[ed]

spinothalamic tract involvement.” (Id. at 806.) Christian denied any clinical attack or clinical progression

since her last visit. (Id. at 806.) Dr. Koffman noted Christian’s MS appeared clinically stable on the

medication Gilenya. (Id.)

       On May 15, 2018, Christian saw Robin Landon, CNP, for her annual physical. (Id. at 841.)

Christian complained of memory issues that worsened during MS flares, but the medication Dr. Koffman

prescribed for it helped. (Id.) Her children helped her to remember appointments. (Id.) However, she

had recently lost her purse and her Percocet was stolen. (Id.) Christian reported her headaches or

migraines caused MS flares, and her symptoms during these flares included tingling of the legs or leg

pain, joint pain, muscle spasms/cramps, bowel/bladder issues at times, and occasional vision difficulties.
                                              5
     Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 6 of 30. PageID #: 1675




(Id. at 842.) On examination, Landon found full range of motion in all joints with no edema, normal

muscle strength and tone, normal coordination and reflexes, normal sensation, and normal attention span

and concentration. (Id. at 845.) Landon offered to increase Christian’s anxiety medication in case stress

was a trigger for her MS, but Christian declined. (Id.)

        A June 20, 2018 brain MRI showed stable findings compatible with Christian’s diagnosis of MS,

no new or progressed lesions, and no enhancing legions to suggest active demyelination. (Id. at 1055.)

        The next day, Dr. Koffman wrote a prescription for Christian to receive a lightweight manual

wheelchair to be used daily as needed for fatigue. (Id. at 1566.)

        On November 30, 2018, Christian saw Dr. Davis for complaints of overall fatigue, bladder issues,

headaches, and possible MS flare for about one to two weeks that had gotten worse over the past few days.

(Id. at 823.) Christian also reported increased fatigue and increased achiness. (Id. at 824.) Christian

denied muscle cramps, joint swelling, back pain, stiffness, loss of strength, difficulty with concentration,

poor balance, coordination disturbances, tingling, falling down, tremors, and memory loss. (Id. at 826.)

On examination, Dr. Davis found normal extremities, weakness throughout on the neurologic

examination, and normal attention span and concentration.           (Id. at 827.)   Dr. Davis prescribed a

prednisone burst for Christian’s MS flare and suggested physical therapy to help with her MS. (Id. at

828.)

C.      State Agency Reports

        On August 30, 2017, Karla Delcour, Ph.D., found Christian’s psychological impairment was not

severe. (Id. at 342.)   On November 16, 2017, on reconsideration, Irma Johnston, Psy.D., affirmed Dr.

Delcour’s findings. (Id. at 355.)




                                                 6
     Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 7 of 30. PageID #: 1676




       On September 5, 2017, Gerald Klyop, M.D., adopted the RFC dated January 19, 2016 under AR

98-4 (Drummond Ruling). (Id. at 344.) On November 17, 2017, Indira Jasti, M.D., affirmed Dr. Klyop’s

findings. (Id. at 356-57.)

D.     Hearing Testimony

       During the June 3, 2019 hearing, Christian testified to the following:

       •   She lives with her husband and five children. (Id. at 65.) At one point, she had been
           homeschooling her children, but stopped at the start of the 2018/2019 school year.
           (Id.) She has a driver’s license and drives four to five times a week, but her legs get
           tired, and it becomes difficult to move her leg from one pedal to the other. (Id. at 65-
           66.) She also gets tired and does not have the ability to pay attention to what is going
           on around her. (Id. at 66.)

       •   For the past year and a half, she has had a hard time comprehending what she reads.
           (Id.)

       •   She stopped working at Whirlpool when she got diagnosed with MS. (Id. at 69.) She
           feels she cannot work because her physical abilities are not the same. (Id. at 70.) Her
           legs give her the most trouble, and she cannot walk around, get around, or stand in
           the way she did before. (Id.) She also has cognitive issues. (Id.) She has a hard
           time thinking of a word she wants to use, or she forgets to do things. (Id. at 81.) Her
           arms and hands get tired, and she gets numbness and tingling in them that causes it to
           hurt to touch things. (Id. at 76.) Her reflexes are not the same and sometimes she
           drops things without realizing it. (Id.) She gets MS flares that last a day or so and
           MS attacks that could last from a couple of weeks to a couple of months. (Id. at 79.)
           During attacks, her husband would need to help her up and down the stairs and she
           only goes up and down once. (Id. at 80.) She would need to use her wheelchair a lot
           more and she would avoid going places more. (Id.) She would need a lot more help.
           (Id.) Her fatigue during attacks gets so bad she may not be able to keep her eyes
           open. (Id.) She gets attacks two or three times a year. (Id. at 81.)

       •   On an average day, she wakes up, and depending on her ability that day, it may take
           her one hour or three hours to get ready. (Id. at 71.) If she is really sore, has muscle
           cramps, her legs are too weak, or she is fatigued, her husband may need to help her
           shower or get dressed. (Id.) She spends the rest of her day relaxing at home. (Id.)
           She does not do any housework. (Id.) Her husband takes care of lunch. (Id.) She
           may sit and visit with him or watch TV with him. (Id.) That way, when she has to
           get her children from school, she is able to and feels she has the energy to drive to
           pick them up at the bus stop. (Id.) If she does not have the energy, she makes
           arrangements with a friend or family member to pick them up. (Id. at 71-72.) She
           then supervises the children while they do homework and chores. (Id. at 72.) Her
                                                7
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 8 of 30. PageID #: 1677




           children usually prepare dinner. (Id.) She is not comfortable taking the children
           anywhere by herself, so if she does go out with them, she has to get a friend of the
           family or someone to go with her. (Id.)

       •   She does not go anywhere anymore because it’s too much energy. (Id.) If they do go
           someplace, it takes a lot of planning. (Id.) Another adult needs to go with her that
           can push her in her wheelchair because she cannot walk very much. (Id.) She has to
           take her cane with her so she does not fall because her legs get weak and feel like
           they are going to give out. (Id. at 72-73.)

       •   She uses her cane daily, especially if she is leaving the house. (Id. at 73.) She uses
           the wheelchair “maybe a couple times a month,” but she does not leave the house
           much so she uses it if she leaves the house and is “going to be going somewhere
           where we might walk around, like to the mall or to another family type of function
           where we might out [sic] doing errands or walking a lot . . . .” (Id.) If she had to
           spend a day working like she had in the past, she would not be able to get through the
           place with a wheelchair, so she would need to take her cane. (Id. at 74.) She would
           need to take her cane to get around, like going up and down stairs or walking
           distances in case her legs get tired. (Id.)

       •    She is only alone for an hour or two a day. (Id.) Her husband works second shift, so
           when he leaves for work, it is only an hour or two before her children get home from
           school. (Id.)

       The VE testified Christian had past work as a press tender and line worker. (Id. at 85.) The ALJ

then posed the following hypothetical question:

           For hypothetical number one, please assume a hypothetical individual of the
           claimant’s age, education, and work experience who would be limited to
           performing work at the light exertional level with lifting, sitting, standing, -- I’m
           sorry, lifting, carrying, sitting, standing and walking consistent with light work.
           The individual could frequently handle and finger with the bilateral upper
           extremities. Occasional climbing of ramps and stairs, but no climbing of ladders,
           ropes, or scaffolds. No exposure to unprotected heights or moving mechanical
           parts. And the individual would need to avoid concentrated exposure to extreme
           cold or extreme heat. Additionally, the individual would be limited to performing
           simple, routine, repetitive tasks. The individual could not perform work at a
           production rate pace, but could perform goal-oriented work. The individual
           would be limited to simple work-related decisions and the individual would be
           limited to performing – I’m sorry – to few changes in a routine work setting. And
           I’m sorry, also Mr. Pinti, let’s indicate that the individual would need to avoid
           concentrated exposure to humidity and wetness. Mr. Pinti, based on those
           limitations, first of all, could the hypothetical individual perform any of the
           claimant’s past work?
                                                  8
     Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 9 of 30. PageID #: 1678




(Id. at 85-86.)

       The VE testified the hypothetical individual would not be able to perform Christian’s past work as

a press tender and line worker. (Id. at 86.) The VE further testified the hypothetical individual would be

able to perform other representative jobs in the economy, such as housekeeping, cleaner; inspector; and

packager. (Id.)

       The ALJ then changed the exertional level to sedentary. (Id.) The VE testified the hypothetical

individual would be able to perform representative jobs in the economy, such as inspector; document

preparer; and order clerk. (Id. at 86-87.)

       The ALJ asked the VE whether the addition of a cane for balance and ambulation would affect the

VE’s testimony. (Id. at 87.) The VE testified that would rule out light work, but it would not affect the

sedentary jobs as they could be done sitting and so could be done with the use of a cane. (Id.)

                            III.    STANDARD FOR DISABILITY

       In order to establish entitlement to DIB under the Act, a claimant must be insured at the time of

disability and must prove an inability to engage “in substantial gainful activity by reason of any medically

determinable physical or mental impairment,” or combination of impairments, that can be expected to

“result in death or which has lasted or can be expected to last for a continuous period of not less than 12

months.” 20 C.F.R. §§ 404.130, 404.315, 404.1505(a).

       A claimant is entitled to a POD only if: (1) she had a disability; (2) she was insured when she

became disabled; and (3) she filed while she was disabled or within twelve months of the date the

disability ended. 42 U.S.C. § 416(i)(2)(E); 20 C.F.R. § 404.320.




                                                9
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 10 of 30. PageID #: 1679




       The Commissioner reaches a determination as to whether a claimant is disabled by way of a five-

stage process. 20 C.F.R. § 404.1520(a)(4). See also Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (6th

Cir. 2010); Abbott v. Sullivan, 905 F.2d 918, 923 (6th Cir. 1990). First, the claimant must demonstrate

that she is not currently engaged in “substantial gainful activity” at the time of the disability application.

20 C.F.R. § 404.1520(b). Second, the claimant must show that she suffers from a “severe impairment” in

order to warrant a finding of disability. 20 C.F.R. § 404.1520(c). A “severe impairment” is one that

“significantly limits . . . physical or mental ability to do basic work activities.” Abbot, 905 F.2d at 923.

Third, if the claimant is not performing substantial gainful activity, has a severe impairment that is

expected to last for at least twelve months, and the impairment, or combination of impairments, meets or

medically equals a required listing under 20 CFR Part 404, Subpart P, Appendix 1, the claimant is

presumed to be disabled regardless of age, education, or work experience. See 20 C.F.R. § 404.1520(d).

Fourth, if the claimant’s impairment or combination of impairments does not prevent her from doing her

past relevant work, the claimant is not disabled. 20 C.F.R. § 404.1520(e)-(f). For the fifth and final step,

even if the claimant’s impairment does prevent her from doing her past relevant work, if other work exists

in the national economy that the claimant can perform, the claimant is not disabled. 20 C.F.R. §§

404.1520(g), 404.1560(c).

       Here, Christian was insured on her alleged disability onset date, February 1, 2016, and remained

insured through September 30, 2019, her date last insured (“DLI”). (Tr. 39-40.) Therefore, in order to be

entitled to POD and DIB, Christian must establish a continuous twelve-month period of disability

commencing between these dates. Any discontinuity in the twelve-month period precludes an entitlement

to benefits. See Mullis v. Bowen, 861 F.2d 991, 994 (6th Cir. 1988); Henry v. Gardner, 381 F.2d 191, 195

(6th Cir. 1967).


                                                10
Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 11 of 30. PageID #: 1680




            IV.     SUMMARY OF COMMISSIONER’S DECISION

  The ALJ made the following findings of fact and conclusions of law:

  1.     The claimant meets the insured status requirements of the Social Security Act
         through September 30, 2019.

  2.     The claimant has not engaged in substantial gainful activity since September 4,
         2013, the alleged onset date (20 CFR 404.1571, et seq).

  3.     The claimant has the following severe impairments: multiple sclerosis, migraines,
         history of coccyx fracture, dextroscoliosis of the lumbar spine, obesity, depressive
         disorder, and neurocognitive disorder (20 CFR 404.1520(c)).

  4.     The claimant does not have an impairment or combination of impairments that
         meets or medically equals the severity of one of the listed impairments in 20 CFR
         Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).

  5.     After careful consideration of the entire record, the undersigned finds that the
         claimant has the residual functional capacity to perform sedentary work as
         defined in 20 CFR 404.1567(a), subject to the following limitations: (2) frequent
         handling and fingering bilaterally; (2) occasional climbing of ramps and/or stairs,
         but no climbing of ladders, ropes, or scaffolds; (3) no exposure to unprotected
         heights or moving mechanical parts; (4) no concentrated exposure to cold, heat,
         wetness, or humidity; (5) must be permitted use of a cane for balance and
         ambulation; (6) limited to performing simple, repetitive, routine tasks involving
         no more than simple work-related decisions; (7) cannot perform production rate
         work, but can perform goal-oriented work; and (8) limited to few changes in a
         routine work setting.

  6.     The claimant is unable to perform any past relevant work (20 CFR 404.1565).

  7.     The claimant was born on December **, 1986 and was 26 years old, which is
         defined as a younger individual age 18-44, on the alleged disability onset date (20
         CFR 404.1563).

  8.     The claimant has at least a high school education and is able to communicate in
         English (20 CFR 404.1564).

  9.     Transferability of job skills is not material to the determination of disability
         because using the Medical-Vocational Rules as a framework supports a finding
         that the claimant is “not disabled,” whether or not the claimant has transferable
         job skills (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).



                                          11
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 12 of 30. PageID #: 1681




       10.     Considering the claimant’s age, education, work experience, and residual
               functional capacity, there are jobs that exist in significant numbers in the national
               economy that the claimant can perform (20 CFR 404.1569 and 404.1569a).

       11.     The claimant has not been under a disability, as defined in the Social Security
               Act, from September 4, 2013, through the date of this decision (20 CFR
               404.1520(g)).

(Tr. 42-54.)

                               V.     STANDARD OF REVIEW

       The Social Security Act authorizes narrow judicial review of the final decision of the Social

Security Administration (SSA).” Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 414 (6th Cir. 2011).

Specifically, this Court’s review is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards. See Ealy v. Comm’r

of Soc. Sec., 594 F.3d 504, 512 (6th Cir. 2010); White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir.

2009). Substantial evidence has been defined as “‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007) (quoting Cutlip v. Sec’y

of Health and Human Servs., 25 F.3d 284, 286 (6th Cir. 1994)). In determining whether an ALJ’s

findings are supported by substantial evidence, the Court does not review the evidence de novo, make

credibility determinations, or weigh the evidence. Brainard v. Sec’y of Health & Human Servs., 889 F.2d

679, 681 (6th Cir. 1989).

       Review of the Commissioner’s decision must be based on the record as a whole. Heston v.

Comm’r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). The findings of the Commissioner are not

subject to reversal, however, merely because there exists in the record substantial evidence to support a

different conclusion. Buxton v. Halter, 246 F.3d 762, 772-73 (6th Cir. 2001) (citing Mullen v. Bowen, 800

F.2d 535, 545 (6th Cir. 1986)); see also Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999)
                                                12
     Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 13 of 30. PageID #: 1682




(“Even if the evidence could also support another conclusion, the decision of the Administrative Law

Judge must stand if the evidence could reasonably support the conclusion reached.”). This is so because

there is a “zone of choice” within which the Commissioner can act, without the fear of court interference.

Mullen, 800 F.2d at 545 (citing Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984)).

       In addition to considering whether the Commissioner’s decision was supported by substantial

evidence, the Court must determine whether proper legal standards were applied. Failure of the

Commissioner to apply the correct legal standards as promulgated by the regulations is grounds for

reversal. See, e.g., White v. Comm’r of Soc. Sec., 572 F.3d 272, 281 (6th Cir. 2009); Bowen v. Comm’r of

Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2006) (“Even if supported by substantial evidence, however, a

decision of the Commissioner will not be upheld where the SSA fails to follow its own regulations and

where that error prejudices a claimant on the merits or deprives the claimant of a substantial right.”).

       Finally, a district court cannot uphold an ALJ’s decision, even if there “is enough evidence in the

record to support the decision, [where] the reasons given by the trier of fact do not build an accurate and

logical bridge between the evidence and the result.” Fleischer v. Astrue, 774 F. Supp. 2d 875, 877 (N.D.

Ohio 2011) (quoting Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir. 1996)); accord Shrader v. Astrue, No.

11-1300, 2012 WL 5383120, at *6 (E.D. Mich. Nov. 1, 2012) (“If relevant evidence is not mentioned, the

Court cannot determine if it was discounted or merely overlooked.”); McHugh v. Astrue, No. 1:10-cv-734,

2011 WL 6130824 (S.D. Ohio Nov. 15, 2011); Gilliam v. Astrue, No. 2:10-CV-017, 2010 WL 2837260

(E.D. Tenn. July 19, 2010); Hook v. Astrue, 2010 WL 2929562 (N.D. Ohio July 9, 2010).

                                         VI. ANALYSIS

A.     Listing 11.09

       Christian argues that the “longitudinal record evidence” shows “disorganization in all of her

extremities and . . . an extreme limitation [in] balancing, standing from a seating position,
                                         13
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 14 of 30. PageID #: 1683




standing/walking, and using her upper extremities.” (Doc. No. 15 at 2.) Christian further argues that,

“[a]t a minimum she has a marked limitation in physical functioning” since she has been prescribed a cane

and a wheelchair for ambulation, and “a marked limitation under (B)(1), (B)(3) or (B)(4) due to her

chronic headaches, fatigue, and brain fog which result in near total dependence on friends and family.”

(Id.)

        The Commissioner responds that substantial evidence supports the ALJ’s determination that

Christian did not meet or equal Listing 11.09. (Doc. No. 17 at 4.)

        In reply, Christian argues that her symptoms are at their worst when she has an MS attack or flare,

when she is “least likely to leave the house and see a doctor.” (Doc. No. 18 at 1.) Therefore, she asserts

“there is not as much objective evidence confirming ‘the worst’ of her symptoms as one would expect

considering the severity of her condition.” (Id.) Christian instead points to her MS diagnosis, years of

treatment with multiple providers, and her prescription for a cane and wheelchair in support. (Id.)

Christian then relies on treatment notes post-dating the ALJ’s decision.4 (Id. at 2.)

        At the third step in the disability evaluation process, a claimant will be found disabled if his

impairment meets or equals one of the Listing of Impairments. See 20 C.F.R. § 404.1520(a)(4)(iii);

Turner v. Comm’r of Soc. Sec., 381 F. App’x 488, 491 (6th Cir. 2010). The Listing of Impairments,

located at Appendix 1 to Subpart P of the regulations, describes impairments the Social Security

Administration considers to be “severe enough to prevent an individual from doing any gainful activity,

regardless of his or her age, education, or work experience.” 20 C.F.R. § 404.1525(a). Essentially, a




4
  The Sixth Circuit has repeatedly held “evidence submitted to the Appeals Council after the ALJ’s
decision cannot be considered part of the record for purposes of substantial evidence review.” Foster v.
Halter, 279 F.3d 348, 357 (6th Cir. 2001). The Court notes Christian makes no Sentence Six argument in
her briefs. (Doc. Nos. 15, 18.)
                                              14
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 15 of 30. PageID #: 1684




claimant who meets the requirements of a Listed Impairment, as well as the durational requirement, will

be deemed conclusively disabled and entitled to benefits.

       Each listing specifies “the objective medical and other findings needed to satisfy the criteria of that

listing.” 20 C.F.R. § 404.1525(c)(3). It is the claimant’s burden to bring forth evidence to establish that

his impairments meet or are medically equivalent to a listed impairment. See e.g. Lett v. Colvin, No. 1:13

CV 2517, 2015 WL 853425, at *15 (N.D. Ohio Feb. 26, 2015). A claimant must satisfy all of the criteria

to “meet” the listing. Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 652 (6th Cir. 2009).                “An

impairment that manifests only some of those criteria, no matter how severely, does not qualify.” Sullivan

v. Zebley, 493 U.S. 521, 530, 110 S.Ct. 885, 107 L.Ed.2d 967 (1990). A claimant is also disabled if his

impairment is the medical equivalent of a listing, 20 C.F.R. § 416.925(c)(5), which means it is “at least

equal in severity and duration to the criteria of any listed impairment.” 20 C.F.R. § 404.1526(a).

       Where the record raises a “substantial question” as to whether a claimant could qualify as disabled

under a listing, an ALJ must compare the medical evidence with the requirements for listed impairments

in considering whether the condition is equivalent in severity to the medical findings for any Listed

Impairment. See Reynolds v. Comm’r of Soc. Sec., 424 F. App’x 411, 414-15 (6th Cir. 2011). In order to

conduct a meaningful review, the ALJ must make sufficiently clear the reasons for her decision. Id. at

416-17. See also Harvey v. Comm’r of Soc. Sec., No. 16-3266, 2017 WL 4216585, at *5 (6th Cir. March

6, 2017) (“In assessing whether a claimant meets a Listing, the ALJ must ‘actually evaluate the evidence,’

compare it to the requirements of the relevant Listing, and provide an ‘explained conclusion, in order to

facilitate meaningful judicial review.’” (quoting Reynolds, 424 F. App’x at 416); Joseph v. Comm’r of

Soc. Sec., 741 F. App’x 306, 311 (6th Cir. 2018) (same).

       Listing 11.09 is defined as follows:


                                                15
   Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 16 of 30. PageID #: 1685




             A. Disorganization of motor function in two extremities (see 11.00D1), resulting
             in an extreme limitation (see 11.00D2) in the ability to stand up from a seated
             position, balance while standing or walking, or use the upper extremities; or

             B. Marked limitation (see 11.00G2) in physical functioning (see 11.00G3a), and
             in one of the following:

             1. Understanding, remembering, or applying information (see 11.00G3b(i)); or

             2. Interacting with others (see 11.00G3b(ii)); or

             3. Concentrating, persisting, or maintaining pace (see 11.00G3b(iii)); or

             4. Adapting or managing oneself (see 11.00G3b(iv)).

20 C.F.R. Pt. 404, Subpt. P, App. 1.

       “Disorganization of motor function means interference, due to your neurological disorder, with

movement of two extremities; i.e., the lower extremities, or upper extremities (including fingers, wrists,

hands, arms, and shoulders). By two extremities we mean both lower extremities, or both upper

extremities, or one upper extremity and one lower extremity.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, Pt. A2,

§ 11.00D1.

       “Extreme limitation means the inability to standup from a seated position, maintain balance in a

standing position and while walking, or use your upper extremities to independently initiate, sustain, and

complete work-related activities. The assessment of motor function depends on the degree of interference

with standing up; balancing while standing or walking; or using the upper extremities (including fingers,

hands, arms, and shoulders).” 20 C.F.R. Pt. 404, Subpt. P, App. 1, Pt. A2, § 11.00D2.

       The Listings further define the meaning of “inability to stand up from a seated position,” “inability

to maintain balance in a standing position,” and “inability to use upper extremities.” 20 C.F.R. Pt. 404,

Subpt. P, App. 1, Pt. A2, § 11.00D2a-c.




                                                  16
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 17 of 30. PageID #: 1686




       “Inability to stand up from a seated position means that once seated you are unable to stand and

maintain an upright position without the assistance of another person or the use of an assistive device,

such as a walker, two crutches, or two canes.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, Pt. A2, § 11.00D2s.

       “Inability to maintain balance in a standing position means that you are unable to maintain an

upright position while standing or walking without the assistance of another person or the use of an

assistive device, such as a walker, two crutches, or two canes.” 20 C.F.R. Pt. 404, Subpt. P, App. 1, Pt.

A2, § 11.00D2b.

       “Inability to use your upper extremities means that you have a loss of function of both upper

extremities (including fingers, wrists, hands, arms, and shoulders) that very seriously limits your ability to

independently initiate, sustain, and complete work-related activities involving fine and gross motor

movements ...” 20 C.F.R. Pt. 404, Subpt. P, App. 1, Pt. A2, § 11.00D2c.

       The Listings further explain the meaning of the terms set forth in Listing § 11.09(B):

           a. Marked limitation and physical functioning. For this criterion, a marked
           limitation means that, due to the signs and symptoms of your neurological
           disorder, you are seriously limited in the ability to independently initiate, sustain,
           and complete work-related physical activities (see 11.00G3). You may have a
           marked limitation in your physical functioning when your neurological disease
           process causes persistent or intermittent symptoms that affect your abilities to
           independently initiate, sustain, and complete work-related activities, such as
           standing, balancing, walking, using both upper extremities for fine and gross
           movements, or results in limitations in using one upper and one lower extremity.
           The persistent and intermittent symptoms must result in a serious limitation in
           your ability to do a task or activity on a sustained basis. We do not define
           “marked” by a specific number of different physical activities or tasks that
           demonstrate your ability, but by the overall effects of your neurological symptoms
           on your ability to perform such physical activities on a consistent and sustained
           basis. You need not be totally precluded from performing a function or activity to
           have a marked limitation, as long as the degree of limitation seriously limits your
           ability to independently initiate, sustain, and complete work-related physical
           activities.

           b. Marked limitation and mental functioning. For this criterion, a marked
           limitation means that, due to the signs and symptoms of your neurological
                                                17
Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 18 of 30. PageID #: 1687




      disorder, you are seriously limited in the ability to function independently,
      appropriately, effectively, and on a sustained basis in work settings (see
      11.03G3). We do not define “marked” by a specific number of mental activities,
      such as: The number of activities that demonstrate your ability to understand,
      remember, and apply information; the number of tasks that demonstrate your
      ability to interact with others; a specific number of tasks that demonstrate you are
      able to concentrate, persist or maintain pace; or a specific number of tasks that
      demonstrate you are able to manage yourself. You may have a marked limitation
      in your mental functioning when several activities or functions are impaired, or
      even when only one is impaired. You need not be totally precluded from
      performing an activity to have a marked limitation, as long as the degree of
      limitation seriously limits your ability to function independently, appropriately,
      and effectively on a sustained basis, and complete work-related mental activities.

      3. Areas of physical and mental functioning.

      a. Physical functioning. Examples of this criterion include specific motor abilities,
      such as independently initiating, sustaining, and completing the following
      activities: Standing up from a seated position, balancing while standing or
      walking, or using both your upper extremities for fine and gross movements (see
      11.00D). Physical functioning may also include functions of the body that support
      motor abilities, such as the abilities to see, breathe, and swallow (see 11.00E and
      11.00F). Examples of when your limitation in seeing, breathing, or swallowing
      may, on its own, rise to a “marked” limitation include: Prolonged and
      uncorrectable double vision causing difficulty with balance; prolonged difficulty
      breathing requiring the use of a prescribed assistive breathing device, such as a
      portable continuous positive airway pressure machine; or repeated instances,
      occurring at least weekly, of aspiration without causing aspiration pneumonia.
      Alternatively, you may have a combination of limitations due to your neurological
      disorder that together rise to a “marked” limitation in physical functioning. We
      may also find that you have a “marked” limitation in this area if, for example,
      your symptoms, such as pain or fatigue (see 11.00T), as documented in your
      medical record, and caused by your neurological disorder or its treatment,
      seriously limit your ability to independently initiate, sustain, and complete these
      work-related motor functions, or the other physical functions or physiological
      processes that support those motor functions. We may also find you seriously
      limited in an area if, while you retain some ability to perform the function, you
      are unable to do so consistently and on a sustained basis. The limitation in your
      physical functioning must last or be expected to last at least 12 months. These
      examples illustrate the nature of physical functioning. We do not require
      documentation of all of the examples.

      b. Mental functioning.



                                           18
Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 19 of 30. PageID #: 1688




      (i) Understanding, remembering, or applying information. This area of mental
      functioning refers to the abilities to learn, recall, and use information to perform
      work activities. Examples include: Understanding and learning terms,
      instructions, procedures; following one- or two-step oral instructions to carry out
      a task; describing work activity to someone else; asking and answering questions
      and providing explanations; recognizing a mistake and correcting it; identifying
      and solving problems; sequencing multi-step activities; and using reason and
      judgment to make work-related decisions. These examples illustrate the nature of
      this area of mental functioning. We do not require documentation of all of the
      examples.

      (ii) Interacting with others. This area of mental functioning refers to the abilities
      to relate to and work with supervisors, co-workers, and the public. Examples
      include: Cooperating with others; asking for help when needed; handling conflicts
      with others; stating your own point of view; initiating or sustaining conversation;
      understanding and responding to social cues (physical, verbal, emotional);
      responding to requests, suggestions, criticism, correction, and challenges; and
      keeping social interactions free of excessive irritability, sensitivity,
      argumentativeness, or suspiciousness. These examples illustrate the nature of this
      area of mental functioning. We do not require documentation of all of the
      examples.

      (iii) Concentrating, persisting, or maintaining pace. This area of mental
      functioning refers to the abilities to focus attention on work activities and to stay
      on-task at a sustained rate. Examples include: Initiating and performing a task that
      you understand and know how to do; working at an appropriate and consistent
      pace; completing tasks in a timely manner; ignoring or avoiding distractions while
      working; changing activities or work settings without being disruptive; working
      close to or with others without interrupting or distracting them; sustaining an
      ordinary routine and regular attendance at work; and working a full day without
      needing more than the allotted number or length of rest periods during the day.
      These examples illustrate the nature of this area of mental functioning. We do not
      require documentation of all of the examples.

      (iv) Adapting or managing oneself. This area of mental functioning refers to the
      abilities to regulate emotions, control behavior, and maintain well-being in a work
      setting. Examples include: Responding to demands; adapting to changes;
      managing your psychologically based symptoms; distinguishing between
      acceptable and unacceptable work performance; setting realistic goals; making
      plans for yourself independently of others; maintaining personal hygiene and
      attire appropriate to a work setting; and being aware of normal hazards and taking
      appropriate precautions. These examples illustrate the nature of this area of
      mental functioning. We do not require documentation of all of the examples.



                                           19
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 20 of 30. PageID #: 1689




20 C.F.R. Pt. 404, Subpt. P, App. 1, Pt. A2, § 11.00G.

        At Step Two, the ALJ determined that Christian’s MS was a severe impairment. (Tr. 42.) The

ALJ went on to provide the following analysis at Step Three:

            The claimant has multiple sclerosis, but the record does not demonstrate
            disorganization of motor function in two extremities resulting in an extreme
            limitation in the ability to stand up from a seated position, balance while standing
            or walking, or use the upper extremities. Additionally, the record does not
            establish a marked limitation of physical function with a marked limitation in any
            of the paragraph “B” criteria. Accordingly, this impairment, singly or in
            combination does not satisfy the requirements of any impairment or combination
            of impairments described in section 11.00, et seq, of Appendix 1.

            ***

            State Agency medical consultants who reviewed the evidence of record in
            response to the claimant’s initial application and request for reconsideration
            concluded that the claimant’s impairments did not equal the severity of any
            impairment or combination of impairments described in Appendix 1, Subpart P,
            Regulations No. 4 (Exhibits B-2-A and B-4-A). The record supports the opinions
            of the reviewing consultants at [sic] to this issue and they are incorporated as a
            finding.

(Id. at 44.) The ALJ also extensively analyzed the evidence regarding Christian’s mental impairments.

(Id. at 44-48.)

        In determining Christian’s RFC, the ALJ found as follows:

            As to the claimant’s physical impairments, the record confirms that the claimant
            was diagnosed with multiple sclerosis in 2013. She had undergone appropriate
            treatment and relevant MRI scans have generally shown stable findings with no
            evidence of active demyelination. The most recent MRI scan in February of 2019
            showed one new area of mild enhancement, but there is no corresponding clinical
            examination evidence of increased severity. The claimant alleged marked
            difficult [sic] due to fatigue and weakness, but physical examinations have
            consistently revealed normal muscle strength, coordination, and neurological
            function, with the exception of some diminished sensation to temperature in the
            upper and lower extremities. She maintains normal coordination and exhibits a
            narrow based gait with normal stride. The record demonstrates further that the
            claimant reports mild-to-moderate back, neck, and hip pain to her chiropractor.
            Despite her testimony of severe and debilitating pain, she reported pain levels of
            no more than 2-4 on a scale of 1-10 to her doctor and receives only conservative
                                                20
Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 21 of 30. PageID #: 1690




      treatment consisting of chiropractic adjustments. The claimant is obese, which
      likely contributes to some added stress on her hip, back, and coccyx. The record
      documents complaints of migraine headaches, but the claimant did not testify
      concerning headaches and she has not sought more than routine treatment
      consisting of office visits for her alleged headaches. Dr[.] Koffman prescribed the
      claimant a cane and wheelchair as needed, but the claimant testified that she only
      used her wheelchair once or twice a month when she anticipated prolonged
      standing and/or walking. The claimant testified that she experienced frequent
      flares of multiple sclerosis symptoms after overdoing in [sic] the day before,
      stating that these flares can last a day. She then stated that she also experienced
      attacks of multiple sclerosis symptoms that could last from one-to-four months
      (Testimony). However, while she alleged frequent flares and attacks, and has
      stated she believed she was having a flare or attack on several office visits,
      physical examination findings have consistently remained unchanged with no
      evidence of muscle weakness, incoordination, abnormal reflexes or motor deficit
      and her gait was narrow-based with a normal stride and no evidence of imbalance.
      MRI scan performed in February of 2019 showed one new mildly enhancing
      lesion concerning for possible demyelination, but no other changes.

      ***

      She testified that her legs were the biggest problem causing functional limitations
      and the reduced standing and walking involved [sic] sedentary work involves [sic]
      no more than occasional standing and/or walking and lifting no more than 10
      pounds occasionally. In addition, the use of a cane for ambulation and balance is
      permitted to account for the claimant’s reported flares of lower extremity fatigue
      and weakness and grants maximum allowance possible to the claimant’s
      allegations in this area. The claimant alleged significant difficulty climbing stairs
      when she was having a flare or attack, but she exhibits normal motor function and
      coordination during physical examinations.          However, in light of those
      complaints, as well as her obesity, she will be limited to no more than occasional
      climbing of ramps and/or stairs. She cannot climb ladders, ropes, or scaffolds
      because those activities exceed the exertional demands of sedentary work. Given
      the lack of significant change in the clinical findings, and the claimant’s
      allegations of difficulty using her hands repetitively, the claimant is once again
      restricted to no more than frequent handling and fingering bilaterally. In light of
      the nature of multiple sclerosis, and the claimant [sic] complaints of difficulty
      with exposure to cold, she should avoid concentrated exposure to temperature
      extremes, as well as wetness and humidity. Finally, and as a precautionary
      measure in light of her headaches, obesity, and flares of multiple sclerosis
      symptoms, the claimant should avoid unprotected heights and moving mechanical
      parts. The record requires no additional restrictions from a physical standpoint.

      ***

                                           21
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 22 of 30. PageID #: 1691




            Consultative psychological evaluation by Dr[.] Griffiths noted average cognition
            with some reduced memory and distractibility. However, he reported that she
            would with adequate pace and persistence [sic] and noted no findings that would
            suggest the inability to perform simple, routine, and repetitive tasks that did not
            involve fast-paced work activity. She exhibited adequate concentration and
            attention with and [sic] no difficulty interacting appropriately. The claimant
            alleges significant cognitive decline, but she home-schooled her children until this
            past school year and she exhibited average intellect to DR [sic] Griffiths. As
            noted, she exhibited some distraction, but worked at an adequate pace with
            adequate persistence. The claimant also reported, however, that she did well with
            simple, written instructions, but her ability to tolerate stress varied (Exhibit B-B-
            3-E).

(Id. at 49-51.)

        Substantial evidence supports the ALJ’s conclusion that Christian does not meet the requirements

of Listing 11.09. Christian does not argue there is any evidence the ALJ ignored or overlooked. (Doc.

No. 15.) Indeed, it is clear the ALJ considered the testimonial, medical, and opinion evidence regarding

Christian’s impairments relating to her MS.           (Tr. 43-53.)   The state agency reviewing physicians

considered the applicability of the listings, including Listing 11.09, and did not find any listing to be met

or equaled. (Id. at 343, 355.) Christian does not challenge the ALJ’s determination that the state agency

reviewing physicians’ opinions were consistent with the record. (Doc. Nos. 15, 18.)

        Of the evidence Christian sets out in her brief that relates to the requirements of Listing 11.09,

much of it consists of her self-reported symptoms, rather than objective medical findings. For example,

while Christian reported intermittent gait imbalance when tired, difficulty getting up from chairs, standing,

bending over, and left-sided weakness (Tr. 696-98, 689-90), on physical examination Christian’s motor

function and strength, coordination, and gait were all normal. (Tr. 699, 691-92.) See Salter v. Comm’r of

Soc. Sec., Case No. 4:12-CV-888, 2015 WL 1880393, at **11-12 (N.D. Ohio Apr. 24, 2015) (finding

evidence insufficient to meet the criteria of Listing 11.09(A)).



                                                 22
     Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 23 of 30. PageID #: 1692




        Christian argues unpersuasively that the ALJ failed to “reasonably address” her need for a cane

and a wheelchair and implies the ALJ misunderstood or mischaracterized her testimony regarding her

need for a wheelchair. (Doc. No. 18 at 2.) The Court finds the ALJ explained her reasoning regarding

Christian’s need for a cane and a wheelchair, especially in limiting her to sedentary work. It is not for this

Court to “try the case de novo, nor resolve conflicts in evidence, nor decide questions of credibility.”

Garner v. Heckler, 745 F.2d 383, 387 (6th Cir. 1984). While Christian argues there is evidence to support

her position, a reviewing court cannot overturn the Commissioner’s decision “so long as substantial

evidence also supports the conclusion reached by the ALJ.” Jones v. Comm’r of Soc. Sec., 336 F.3d 469,

477 (6th Cir. 2003).      Furthermore, the ALJ’s decision, reviewed as a whole, contains sufficient

information, reasoning, and explanation for the Court to conduct a meaningful review and conclude that

the ALJ’s Step Three finding is supported by substantial evidence.

B.      RFC

        Christian argues the ALJ erred by failing to contact Dr. Koffman for clarification “[i]n the event

the ALJ did not believe” Dr. Koffman prescribed Christian a wheelchair to use outside her house “due to

actual fatigue (as opposed to somatization).” (Doc. No. 15 at 9-10.) In addition, Christian asserts the ALJ

should have afforded greater weight to Dr. Koffman’s opinion, as he prescribed Christian’s wheelchair.

(Id. at 9.) Christian further argues the ALJ erred in failing to account for Christian’s need to use a

wheelchair at work. (Id. at 12.)

        The Commissioner responds that substantial evidence supports the ALJ’s RFC findings. (Doc. No.

17 at 8.)

        The RFC determination sets out an individual’s work-related abilities despite his or her limitations.

See 20 C.F.R. § 404.1545(a)(1). A claimant’s RFC is not a medical opinion, but an administrative

determination reserved to the Commissioner. See 20 C.F.R. § 404.1527(d)(2). An ALJ “will not give any
                                             23
   Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 24 of 30. PageID #: 1693




special significance to the source of an opinion on issues reserved to the Commissioner.” See 20 C.F.R. §

404.1527(d)(3). As such, the ALJ bears the responsibility for assessing a claimant’s RFC based on all the

relevant evidence (20 C.F.R. § 404.1546(c)) and must consider all of a claimant’s medically determinable

impairments, both individually and in combination. See SSR 96–8p, 1996 WL 374184 (SSA July 2,

1996).

         “In rendering his RFC decision, the ALJ must give some indication of the evidence upon which he

is relying, and he may not ignore evidence that does not support his decision, especially when that

evidence, if accepted, would change his analysis.” Fleischer, 774 F. Supp. 2d at 880 (citing Bryan v.

Comm’r of Soc. Sec., 383 F. App’x 140, 148 (3d Cir. 2010) (“The ALJ has an obligation to ‘consider all

evidence before him’ when he ‘mak[es] a residual functional capacity determination,’ and must also

‘mention or refute [...] contradictory, objective medical evidence’ presented to him.”)). See also SSR 96-

8p, 1996 WL 374184, at *7 (SSA July 2, 1996) (“The RFC assessment must always consider and address

medical source opinions. If the RFC assessment conflicts with an opinion from a medical source, the

adjudicator must explain why the opinion was not adopted.”)).        While the RFC is for the ALJ to

determine, the claimant bears the burden of establishing the impairments that determine her RFC. See Her

v. Comm’r of Soc. Sec., 203 F.3d 388, 391 (6th Cir. 1999).

         It is well-established there is no requirement that the ALJ discuss each piece of evidence or

limitation considered. See, e.g., Conner v. Comm’r, 658 F. App’x 248, 254 (6th Cir. 2016) (citing

Thacker v. Comm’r, 99 F. App’x 661, 665 (6th Cir. May 21, 2004) (finding an ALJ need not discuss every

piece of evidence in the record); Arthur v. Colvin, No. 3:16CV765, 2017 WL 784563, at *14 (N.D. Ohio

Feb. 28, 2017) (accord). However, courts have not hesitated to remand where an ALJ selectively includes

only those portions of the medical evidence that places a claimant in a capable light and fails to

acknowledge evidence that potentially supports a finding of disability. See e.g., Gentry v. Comm’r of Soc.
                                              24
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 25 of 30. PageID #: 1694




Sec., 741 F.3d 708, 724 (6th Cir. 2014) (reversing where the ALJ “cherry-picked select portions of the

record” rather than doing a proper analysis); Germany–Johnson v. Comm’r of Soc. Sec., 313 F. App’x 771,

777 (6th Cir. 2008) (finding error where the ALJ was “selective in parsing the various medical reports”).

See also Ackles v. Colvin, No. 3:14cv00249, 2015 WL 1757474, at *6 (S.D. Ohio April 17, 2015) (“The

ALJ did not mention this objective evidence and erred by selectively including only the portions of the

medical evidence that placed Plaintiff in a capable light.”); Smith v. Comm’r of Soc. Sec., No. 1:11-CV-

2313, 2013 WL 943874, at *6 (N.D. Ohio March 11, 2013) (“It is generally recognized that an ALJ ‘may

not cherry-pick facts to support a finding of non-disability while ignoring evidence that points to a

disability finding.’”); Johnson v. Comm’r of Soc. Sec., No. 2:16-cv-172, 2016 WL 7208783, at *4 (S.D.

Ohio Dec. 13, 2016) (“This Court has not hesitated to remand cases where the ALJ engaged in a very

selective review of the record and significantly mischaracterized the treatment notes.”).

       With respect to Christian’s argument that the ALJ erred by failing to recontact Dr. Koffman for

clarification, the ALJ determined she had enough evidence before her to decide whether Christian was

disabled and therefore did not need to consider obtaining additional information. See 20 C.F.R. §

404.1520b(b)(1)-(2).

       Regarding Dr. Koffman’s “opinion,” Dr. Koffman offered no medical opinion in this case. To the

extent Christian refers to the wheelchair prescription itself, that document is not a medical opinion. “A

medical opinion is a statement from a medical source about what you can still do despite your

impairment(s) and whether you have one or more impairment-related limitations or restrictions” in four

enumerated abilities. 20 C.F.R. § 404.1513(a)(2). Since the wheelchair prescription was not a medical

opinion, the ALJ was under no obligation to evaluate the persuasiveness of any findings therein.5 20


5
  Since Christian’s claim was filed after March 27, 2017, the Social Security Administration’s new
regulations (“Revised Regulations”) for evaluation of medical opinion evidence apply to this claim. See
                                              25
     Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 26 of 30. PageID #: 1695




C.F.R. § 404.1520c; Pierce v. Comm’r of Soc. Sec., Case No. 3:16-CV-421, 2017 WL 1017470, at *1

(N.D. Ohio Mar. 16, 2017) (“Because Dr. Qureshi did not give a medical opinion, the ALJ had no

obligation to give any particular weight to Qureshi’s findings.”) (citing Bass v. McMahon, 499 F.3d 506,

510 (6th Cir. 2007)).

       Finally, for the reasons discussed above in the Step Three analysis, the Court finds the ALJ did not

err in determining Christian did not need a wheelchair to perform sedentary work.

       Substantial evidence supports the ALJ’s RFC findings.

C.     Subjective Symptom Analysis

       Christian argues the ALJ erred in failing to conduct a proper credibility assessment by not

considering “properly” how severe her fatigue is, how much her fatigue interferes with her daily activities,

and her testimony regarding her MS flares and attacks. (Doc. No. 15 at 11.) While it is unclear whether

Christian intends to raise this issue as an RFC or subjective symptom error, she also asserts the ALJ

mischaracterized her ability to perform some daily activities as proof she was not disabled. (Id. at 12.)

       When a claimant alleges symptoms of disabling severity, the ALJ must follow a two-step process

for evaluating these symptoms. See e.g., Massey v. Comm'r of Soc. Sec., 409 F. App’x 917, 921 (6th Cir.

2011). First, the ALJ must determine if there is an underlying medically determinable physical or mental

impairment that could reasonably be expected to produce a claimant’s symptoms. Second, the ALJ “must

evaluate the intensity and persistence of [the claimant’s] symptoms so that [the ALJ] can determine how

[those] symptoms limit [the claimant’s] capacity for work.” 20 C.F.R. §§ 404.1529(c)(1), 416.929(c)(1).

See also SSR 16-3p,6 2016 WL 1119029 (March 16, 2016).


Revisions to Rules Regarding the Evaluation of Medical Evidence (Revisions to Rules), 2017 WL 168819,
82 Fed. Reg. 5844 (Jan. 18, 2017); 20 C.F.R. §§ 404.1520c.
6
  SSR 16-3p superseded SSR 96-7p, 1996 WL 374186 (July 2, 1996) on March 28, 2016. Thus, SSR 16-
3 was in effect at the time of the November 2, 2018 hearing.
                                                26
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 27 of 30. PageID #: 1696




       If these claims are not substantiated by the medical record, the ALJ must make a credibility7

determination of the individual’s statements based on the entire case record. Credibility determinations

regarding a claimant’s subjective complaints rest with the ALJ. See Siterlet v. Sec’y of Health & Human

Servs., 823 F.2d 918, 920 (6th Cir. 1987); Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 248 (6th Cir.

2007) (noting that “credibility determinations regarding subjective complaints rest with the ALJ”). The

ALJ’s credibility findings are entitled to considerable deference and should not be discarded lightly. See

Villareal v. Sec’y of Health & Human Servs., 818 F.2d 461, 463 (6th Cir. 1987). Nonetheless, the ALJ’s

“decision must contain specific reasons for the weight given to the individual’s symptoms ... and be

clearly articulated so the individual and any subsequent reviewer can assess how the adjudicator evaluated

the individual’s symptoms.” SSR 16-3p, 2016 WL 1119029; see also Felisky, 35 F.2d at 1036 (“If an ALJ

rejects a claimant's testimony as incredible, he must clearly state his reason for doing so”).

       To evaluate the “intensity, persistence, and limiting effects of an individual’s symptoms,” the ALJ

must look to medical evidence, statements by the claimant, other information provided by medical

sources, and any other relevant evidence on the record. See 20 C.F.R. §416.929; SSR 16-3p, 2016 WL

1119029 (March 16, 2016). Beyond medical evidence, there are seven factors that the ALJ should

consider.8 The ALJ need not analyze all seven factors but should show that he considered the relevant


7
  SSR 16-3p has removed the term “credibility” from the analysis. Rather, SSR 16-3p directs the ALJ to
consider a claimant’s “statements about the intensity, persistence, and limiting effects of the symptoms,”
and “evaluate whether the statements are consistent with objective medical evidence and other evidence.”
SSR 16-3p, 2016 WL 1119029, at *6. The Sixth Circuit has characterized SSR 16-3p as merely
eliminating “the use of the word ‘credibility’ ... to ‘clarify that subjective symptom evaluation is not an
examination of an individual’s character.’” Dooley v. Comm'r of Soc. Sec., 656 Fed. App’x 113, 119 n.1
(6th Cir. 2016).
8
  The seven factors are: (1) the individual’s daily activities; (2) the location, duration, frequency, and
intensity of the individual’s pain; (3) factors that precipitate and aggravate the symptoms; (4) the type,
dosage, effectiveness, and side effects of any medication the individual takes or has taken to alleviate
pain or other symptoms; (5) treatment, other than medication, the individual receives or has received for
relief of pain or other symptoms; (6) any measures other than treatment the individual uses or has used to
                                                 27
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 28 of 30. PageID #: 1697




evidence. See Cross, 373 F. Supp. 2d at 733; Masch v. Barnhart, 406 F. Supp. 2d 1038, 1046 (E.D. Wis.

2005).

         Here, the ALJ acknowledged Christian’s testimony and other statements regarding her symptoms

and limitations. (Tr. 48-49.) The ALJ determined Christian’s medically determinable impairments could

reasonably be expected to cause the alleged symptoms. (Id. at 49.) However, the ALJ found her

statements concerning the intensity, persistence, and limiting effects of these symptoms were not entirely

consistent with medical evidence and other evidence in the record for the reasons set forth in the decision.

(Id.) Specifically, after reviewing the relevant medical evidence, the ALJ found:

               The claimant has received only routine and conservative care for her alleged
               impairments and her condition has remained essentially stable throughout the
               relevant period. She alleged marked fatigue and weakness, particularly in her
               lower extremities, but physical examination consistently reported normal muscle
               strength, muscle function, and coordination. The claimant reported using a cane
               daily, which is taken into account in the above-described residual functional
               capacity. She has a prescription for a wheelchair, but reported that she only used
               it once or twice a month when she expected to perform prolonged standing and/or
               walking. Sedentary work by definition does not require prolonged standing or
               walking. The treatment records document some mild progression in her objective
               findings, but no changes in the clinical findings, and those changes are accounted
               for by limiting her to sedentary work. The claimant also reported that her daily
               activities were significantly limited and that she performed few household chores.
               However, those allegations are difficult to reconcile with the normal muscle
               strength, reflexes, coordination, and gait consistently reported by the claimant’s
               neurologist. In addition, her allegations of frequent flares and attacks of multiple
               sclerosis symptoms are supported only by her subjective allegations in light of the
               generally normal examination findings. Taking those factors in consideration, the
               claimant’s reported limited daily activities are outweighed by the other factors
               discussed in this decision, including the objective and clinical findings of record.

(Id. at 52.)


relieve pain or other symptoms; and (7) any other factors concerning the individual’s functional
limitations and restrictions due to pain or other symptoms. See SSR 16-3p, 2016 WL 1119029, at *7; see
also Cross v. Comm’r of Soc. Sec., 373 F. Supp. 2d 724, 732–733 (N.D. Ohio 2005) (stating that an ALJ,
in a unified statement, should explain his or her credibility findings in terms of the factors set forth in the
regulations, thereby permitting the court to “trace the path of the ALJ’s reasoning.”)
                                                  28
     Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 29 of 30. PageID #: 1698




        The Court finds substantial evidence supports the ALJ’s assessment of Christian’s subjective

complaints.    The record evidence, as noted by the ALJ, is not entirely consistent with Christian’s

allegations of disabling conditions. (Id. at 44-53.) Contrary to Christian’s allegations, the ALJ credited

some of Christian’s subjective symptoms but did not accept them to the extent alleged by Christian

because of the normal examination findings regarding muscle strength, coordination, and gait, a factor to

be considered under the regulations. (Id.) With respect to Christian’s homeschooling her children, the

ALJ acknowledged she had stopped doing so a year before the hearing and this was one factor out of

many the ALJ considered as part of the subjective symptom analysis in the decision. (Id.) Furthermore,

the ALJ’s extensive discussion of the relevant medical evidence included several findings that undercut a

finding of disability. (Id.)

        The ALJ referenced Christian’s allegations and then contrasted them with the medical evidence,

including examination findings, as well as the opinion evidence. (Id.) Reading the decision as a whole, it

is clear why the ALJ did not accept the entirety of Christian’s allegations. See SSR 16-3p, 2016 WL

1119029 (the ALJ’s “decision must contain specific reasons for the weight given to the individual’s

symptoms ... and be clearly articulated so the individual and any subsequent reviewer can assess how the

adjudicator evaluated the individual’s symptoms.”). The Court is able to trace the path of the ALJ’s

reasoning regarding the ALJ’s subjective symptom analysis. Therefore, the Court finds there is no error in

the ALJ’s subjective symptom analysis.

D.      Step Five

        In the heading of one of her arguments, Christian asserts the ALJ erred by failing to “address the

wheelchair issue further with the vocational expert.” (Doc. No. 15 at 9.) In a single sentence, Christian

argues, “The ALJ should have made further inquiries if she did not believe the Claimant must use the


                                               29
    Case: 3:20-cv-01617-JDG Doc #: 20 Filed: 08/04/21 30 of 30. PageID #: 1699




wheelchair outside of the home due to her MS, as that would surely impact the testimony of the vocational

expert as to whether additional accommodations would be necessary.” (Id. at 10-11.)

       The Commissioner did not respond to this argument. (Doc. No. 17.)

       To the extent Christian intended to raise a Step Five argument, the Court finds Christian waived

this argument by failing to develop it. McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997)

(“‘[I]ssues adverted to in a perfunctory manner, unaccompanied by some effort at developed

argumentation, are deemed waived. It is not sufficient for a party to mention a possible argument in the

most skeletal way, leaving the court to ... put flesh on its bones.’”) (citations omitted). It is not for this

Court to develop Christian’s arguments for her.

                                     VII.    CONCLUSION

       For the foregoing reasons, the Commissioner’s final decision is AFFIRMED.

       IT IS SO ORDERED.

Date: August 4, 2021                                     s/ Jonathan Greenberg
                                                       Jonathan D. Greenberg
                                                       United States Magistrate Judge




                                                  30
